Citation Nr: 0027350	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for diarrhea, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.

6.  Entitlement to service connection for insomnia, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to October 1963, 
December 1972 to November 1973, and November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for joint 
pain, diarrhea, skin rash, headaches, and night sweats, all 
to include as due to undiagnosed illness, are not supported 
by cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

2.  The claims of entitlement to service connection for 
memory loss and insomnia are supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for joint 
pain, diarrhea, skin rash, headaches, and night sweats, all 
to include as due to undiagnosed illness, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for 
memory loss and insomnia are well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for joint pain, diarrhea, skin rash, 
headaches and night sweats

With respect to the appellant's claims for entitlement to 
service connection for joint pain, diarrhea, a skin rash, 
headaches, and night sweats, all to include as due to 
undiagnosed illness, the legal question to be answered 
initially is whether he has presented evidence of well-
grounded claims; that is, claims that are plausible.  If a 
claim is not well grounded, the appeal must fail and there is 
no duty to assist with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

As a preliminary matter, the Board notes that the veteran's 
service medical records appear to be incomplete.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
The RO requested the records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri several times.  
In response, the NPRC reported that it did not have the 
veteran's records.  The RO contacted the veteran's Reserve 
unit, however, it did not have his records.  The RO notified 
the veteran that his service medical records from his Persian 
Gulf service were missing and he was given the opportunity to 
submit any such records, or any alternative evidence, in his 
possession.  The record indicates that the veteran disclosed 
that he did not have copies of his service medical records.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit in the case of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), which held that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  In accordance with Hayre, the veteran was 
provided notice of the unavailability of his service medical 
records and given the opportunity to respond by independently 
attempting to obtain service medical records and/or 
submitting alternative evidence.  In this regard, the Board 
notes that the veteran contends that his claimed disorders 
developed after he was discharged from his Persian Gulf 
service.  Thus, although it is unfortunate that the veteran's 
Persian Gulf service medical records, which may have once 
existed, appear to be no longer available, the claim may be 
considered on the basis of the available record.

The veteran's military occupational specialty is listed as a 
medical noncommissioned officer.  He described himself as a 
medic.  The records show that he served from February to May 
1991 in Southwest Asia in support of Operation Desert 
Shield/Storm.  

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303.

In view of the veteran's contentions, consideration must also 
be given as to whether his claimed disabilities are the 
result of undiagnosed illness resulting from his 
participation in the Persian Gulf War.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999).  A Persian Gulf 
War veteran is entitled to compensation if there are 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by various 
signs or symptoms, including, but not limited to:  fatigue; 
signs or symptoms involving the skin; headache; muscle pain; 
joint pain; neurologic signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; 
and/or menstrual disorders.  The indications must have become 
manifest during active service in Southwest Asia during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 2001, and by history, physical 
examination, or laboratory tests, cannot be attributed to any 
known clinical diagnosis.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.

The regulation provides that compensation shall not be paid 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  Id.

As a preliminary matter, in each instance the Board must 
determine whether an appellant has submitted evidence of a 
well-grounded claim, that is, whether a claim is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, 5 Vet. App. at 
92; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
Court has stated that the quality and quantity of the 
evidence required to meet the statutory burden depends upon 
the issue presented by the claim.  Grottveit.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Exclusive of consideration as an undiagnosed illness, three 
discrete types of evidence must be present in order for a 
veteran's claim for benefits to be well grounded:  (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  38 C.F.R. § 
3.303(b).

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317, a well-
grounded claim for disability due to undiagnosed illness 
generally requires submission of some evidence of:  (1) 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  Neumann v. West, 14 Vet. App. 12 (2000) 
(The test for a well-grounded claim described in VAOPGCPREC 
4-99 (May 3, 1999) was rejected because its requirement that 
a veteran show a nexus between the disability and the 
undiagnosed illness impermissibly added a limitation to, 
rather than derived from, the statute and regulation).

In this case, as noted, the veteran's service medical records 
from his Persian Gulf service are unavailable.  The service 
medical records from the veteran's prior tours of active duty 
are negative for joint pain, diarrhea, a skin rash, 
headaches, and night sweats.

The post-service medical records reveal that the veteran was 
examined for joint pain, diarrhea, a skin rash, and 
headaches.  According to a December 1997 VA examination 
report, the veteran complained that he began experiencing 
problems after returning from the Persian Gulf.  The examiner 
diagnosed arthralgia of unknown etiology; explosive, 
uncontrolled intermittent diarrhea of unknown etiology with a 
normal flexible sigmoidoscopy; fatigue of unknown etiology; 
and recurrent mild headaches (most likely due to tension).  
No complaints of a skin rash were recorded, and he was 
apparently not examined for skin rashes.

Two VA psychiatric examination reports (dated in December 
1997 and February 1998), written by different examiners made 
similar findings.  At the December 1997 VA psychiatric 
examination, the examiner's diagnoses included insomnia with 
night sweats, although the skin was not examined.

The RO received a number of buddy statements from people the 
veteran served with in the Reserves and during active duty 
who provided their lay observations of the veteran during 
their service with him.  His wife, family, and friends also 
submitted several statements on his behalf.

Turning to the facts of the case, the Board finds that the 
veteran's claims of entitlement to service connection for 
joint pain, diarrhea, a skin rash, headaches, and night 
sweats are not well grounded on a direct basis.  As noted, 
the veteran's service medical records are unavailable from 
his service during the Persian Gulf War.  Furthermore, 
although the service medical records from his prior active 
duty tours are negative for the claims on appeal, the veteran 
specifically contends that his claimed disorders developed as 
a result of his service in the Persian Gulf, after he was 
discharged. 

With respect to his claim for a skin disorder, as the veteran 
has submitted no post-service medical evidence of a skin 
rash, the first prong of Caluza is not satisfied.  It follows 
that the second and third prongs also are not satisfied.  As 
such, service connection for a skin rash must be denied.

While there is post-service evidence of arthralgia, diarrhea, 
headaches, and night sweats, there is no post-service medical 
evidence linking these current disorders to his military 
service either during the Persian Gulf, or during any of his 
prior terms of active duty.  Therefore, the third prong of 
Caluza is not satisfied with respect to these disorders.  As 
such, service connection for joint pain, diarrhea, headaches, 
and night sweats on a direct basis must be denied.

With respect to the appellant's entitlement to benefits under 
the regulations governing disability due to an undiagnosed 
illness, the Board notes that under 38 C.F.R. § 3.317, there 
must be objective indications of a chronic disability which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, or other, 
non-medical indicators that are capable of independent 
verification.  In this case, however, there is no competent 
medical evidence perceptible to an examining physician, and 
there is no other competent evidence providing independent 
verification that the appellant suffers from an undiagnosed 
illness manifested by joint pain, diarrhea, headaches, or 
night sweats.  The Board observes that, while the December 
1997 VA general examiner noted that joint pain, diarrhea and 
headaches were of unknown etiology, the examination report 
does not reflect any objective indications of disability, 
only the history reported by the veteran.  Further, a skin 
rash was neither complained of nor shown.  The psychiatric 
examination report also provides no objective indications of 
chronic skin disability.  Objective indications of night 
sweats is also not contained in the medical evidence.  
Without such evidence, these claims must be denied as not 
well grounded.

In reaching this decision the Board has considered the 
lay statements provided by the veteran, his friends and 
his family.  The Board notes that, although he was a 
medic in service, his opinion does not provide the 
required nexus or objective indications of chronic 
disability to support a well-grounded claim for service 
connection for the claimed disabilities on a direct basis 
or as due to undiagnosed illness, respectively.  See 
Caluza.  The appellant has not established that he has 
any special knowledge regarding the issues on appeal, 
specifically to include an undiagnosed illness.  
Therefore, his opinion regarding the etiology or 
objective indications of these disorders is not probative 
medical evidence.  See generally Black v. Brown, 10 Vet. 
App. 279 (1997) (a wife, though medically trained as a 
nurse, had no special knowledge of cardiology and did not 
participate in the veteran's treatment, so her opinion 
regarding etiology was not probative evidence).  There is 
no competent evidence of record linking the etiology of 
the disorders on appeal to an in-service disease or 
disability or demonstrating objective indications of 
chronic disability of 10 percent or more, so the 
appellant has not submitted a well-grounded claim with 
respect to these disorders.  Caluza. 

The same is true for the statements provided by the veteran's 
friends and his family.  Id.  Causative factors of a disease 
or notation of objective indications of disability amount to 
a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak at 611.  
Since the service medical records from his service in the 
Persian Gulf are unavailable; the service medical records of 
his prior tours of active duty do not show the veteran had 
any of the claimed disorders; the appellant has submitted no 
medical opinion or other competent evidence to support his 
claim that these disorders are in anyway related to his 
period of service; and there is no evidence of objective 
indications of chronic disability to a degree of 10 percent 
or more, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.

Contrary to the veteran's belief that VA should develop his 
claims further, the Board notes that, absent the submission 
and establishment of a well-grounded claim, VA cannot 
undertake to assist a veteran in developing facts pertinent 
to that claim.  Morton v. West, 12 Vet. App. 477, 486 (1999).  
Hence, the benefits sought on appeal are denied.

Although the Board has disposed of the foregoing claims on a 
ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Service connection for memory loss and insomnia

The Board finds that the veteran's claims for service 
connection for memory loss and insomnia are well grounded.  
Service connection is warranted under a theory of secondary 
service connection 38 C.F.R. § 3.310 (1999) or based on the 
holding of Allen v. Brown, 4 Vet. App. 439 (1995) (where a 
service-connected disability aggravates a nonservice-
connected disability, service connection is warranted for the 
increment in severity of the nonservice-connected disability 
attributable to the service connection disability).  

In this regard, the VA physician in the December 1997 
psychiatric examination report diagnosed the veteran with 
PTSD and depression.  She further opined that memory loss and 
insomnia essentially resulted from the veteran's depression 
and anxiety.  While vague, nevertheless, for well-grounded 
purposes the Board finds this opinion sufficient because it 
generally relates memory loss and insomnia to his psychiatric 
disorders, which includes his service-connected PTSD.  
Therefore, by implication, it appears that these disorders 
may be caused or influenced by his service-connected PTSD.

Therefore, the Board finds the veteran's claims for service 
connection for memory loss and insomnia well grounded.




ORDER

Entitlement to service connection for joint pain, diarrhea, 
skin rash, headaches, and night sweats, all to include as due 
to undiagnosed illness, is denied.

The claims of entitlement to service connection for memory 
loss and insomnia are well grounded.


REMAND

In light of the foregoing, the Board finds that further 
development is necessary with respect to the veteran's claims 
for entitlement to service connection for memory loss and 
insomnia.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his memory loss and 
insomnia since February 1998.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  After the foregoing is completed the 
RO should schedule the appellant for a VA 
psychiatric examination to be conducted 
by a physician.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  
Following the examination the examiner 
must offer an opinion whether it is at 
least as likely as not that memory loss 
or insomnia is related to or aggravated 
by the appellant's active duty, his 
service-connected PTSD, or to an 
undiagnosed illness.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000).  A 
complete rationale must be provided.  The 
examination report should be typed.

3.  After the requested development has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

4.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claims of 
entitlement to service-connection for 
memory loss and insomnia on a direct and 
secondary basis, as well as due to 
undiagnosed illness.  

5.  If the benefits sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

